DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu, Hidetaka et al. (US 20040256358 A1).
Shimizu teaches resist stripping methods wherein the resist stripping composition contains an oxygen compound such as hydrogen peroxide, an amine compound, a solvent, and alkali and water (see abstract).
In paragraph 22, Shimizu broadly describes the composition to contain 5-95% of an amine compound, 3-85% of a solvent, 0.01-5% of a strong alkali, and 1-25% water.  Further limits are provided 
In paragraph 13, Shimizu teaches suitable monoalkylamines such as butylamine, hexylamine, and octylamine. And in paragraph 14 alkanolamine suitable for the invention are described including 1-aminopropane-3-ol (Related to the amine described in instant claims 1). 
Shimizu teaches solvents suitable for the invention in paragraph 20.  These solvents are miscible with the amine described above.  These solvents include diethylene glycol monomethyl ether, diethylene glycol monobutyl ether, dipropylene monomethyl ether, etc.  (Meeting the solvent limitations described in instant claims 1 and 4).
Concerning the properties of the composition such as viscosity and pH range, although not directly taught by Shimizu, Shimizu does teach identical compounds and amounts of the amine, solvent and water content of the instant claims.  As these compounds would directly control the pH and viscosity of the composition and further as these compounds are used in like proportions, the composition would inherently poses identical properties such as pH and viscosity.  Furthermore, the compositions would also be suitable for the applications described in the instant claims such as removing etch residue from a cobalt containing semiconductor substrate.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAHASHI; Tomonori et al. (US 20190079409 A1).
Takahashi teaches treatment liquids for semiconductor devices which contain an organic alkali compound, a corrosion inhibitor, an organic solvent and various ions (see abstract).  Takahashi teaches the composition can be used after dry etching (par 3) of a semiconductor.  Various suitable conductive metals can be on the substrate including cobalt as per instant claims 7 and 8 (see paragraph 222 and 241).

In paragraph 92, Takahashi describes suitable organic alkali including the use of alkanolamines and in paragraph 104 teaches suitable alkanolamine amines including the use of 3-amino-1-propanol (as per instant claims 1 and 5).  The amount of organic alkali is taught to range from 0.1-30% or 0.5-10% (par 109; as per instant claim 1).
Starting in paragraph 151, Takahashi describes the organic solvent.  And in paragraph 159 describes suitable glycol ether based solvents such as diethylene glycol monobutyl ether (as required by instant claim 4).  The amount of organic solvent is taught to range from 1-99.999% of the composition.  And various additional values can be found in table 1 which includes amounts of glycol ether such as 59% (as required by instant claim 1).







	Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767